687 N.W.2d 297 (2004)
Botsford General Hosp.
v.
State.
No. 126896.
Supreme Court of Michigan.
October 7, 2004.
SC: 126896, COA: 257500.
On order of the Court, the motion for immediate consideration and the stipulated motion for pro hac vice admission of counsel are GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. However, we ORDER the Court of Appeals to expedite its consideration of this case.